Case: 13-40492      Document: 00512476509         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40492
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 19, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL PEREZ-MEJIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-64-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Manuel Perez-Mejia (Perez) appeals from the judgment imposed in
connection with his guilty plea conviction of being illegally present in the
United States after removal. As Perez concedes, the argument he raises on
appeal is foreclosed by United States v. Rodriguez, 711 F.3d 541, 557, 562 &
n.28 (5th Cir. (en banc), cert denied, 2013 WL 2617911 (U.S. Nov. 4, 2013) (No.
12-10695), in which this court concluded that the generic, contemporary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40492    Document: 00512476509    Page: 2   Date Filed: 12/19/2013


                                   No. 13-40492

definitions of “sexual abuse of a minor” and “statutory rape” do not include an
age-differential requirement.    Accordingly, Perez’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




                                         2